October 17, 2008


Mr. Nicholas Arthur Parma
Royston Rayzor Vickery & Williams, L.L.P.
8000 I.H. 10 West, Suite 624
San Antonio, TX 78230


Mr. Anthony F. Constant
Constant Law Firm
800 N. Shoreline Blvd., Suite 2700S
Corpus Christi, TX 78401
Honorable Alex W. Gabert
Judge, 229th District Court
P.O. Box 726
Rio Grande City, TX 78582


Mr. Giancarlo Nisimblat
Nisimblat & Basart
P.O.  Box 4154
Alice, TX 78333-4154

RE:   Case Number:  08-0660
      Court of Appeals Number:  04-08-00343-CV
      Trial Court Number:  DC-06-74

Style:      IN RE  SATTERFIELD & PONTIKES CONSTRUCTION, INC.

Dear Counsel:

      Today the Supreme Court of Texas  granted  the  Relator's  Motion  for
Emergency Stay and issued the enclosed stay order  in  the  above-referenced
case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk










Enclosure
|cc:|Mr. Charles C. Webb   |
|   |Jr.                   |
|   |Mr. Rick Fancher      |
|   |Mr. Richard Barton    |
|   |Mr. Keith E. Hottle   |
|   |Mr. Ricardo R. Reyna  |
|   |Mr. R. Patrick Wolter |
|   |Mr. Douglas Martin    |
|   |Walla                 |
|   |Ms. Margery Huston    |
|   |Mr. Daniel Alden Knott|
|   |                      |
|   |Mr. Michael Bernard   |
|   |Gerstle               |
|   |Mr. David W. Medack   |
|   |Mr. Cornel W. Walker  |
|   |Ms. Stephanie O'Rourke|
|   |                      |
|   |Mr. Kevin D. Cullen   |